Citation Nr: 1217274	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  06-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected adjustment disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to July 1996.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal was remanded for additional evidentiary development in May 2009, July 2011, and November 2011.  It has been recertified to the Board for appellate consideration.


FINDINGS OF FACT

1.  Tinnitus was not manifest in service and is unrelated to service; tinnitus is unrelated to a service-connected disease or injury.

2.  The Veteran failed to report for a scheduled VA examination in January 2012 and offered no good cause for his failure to report. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The claim of entitlement to service connection for tinnitus as secondary to the service-connected acquired psychiatric disorder is denied.  38 C.F.R. § 3.655.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

An August 2004 letter discussed the evidence necessary to support the Veteran's claim.  The evidence of record was listed and the Veteran was told how VA would assist him in developing evidence supportive of his claim.  

In April 2011 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

In November 2011 the Veteran was advised of the status of his claim and notified that a VA examination had been requested.  He was told that failure to report without good cause would result in his claim being rated based on the evidence of record.  He was told that if he could not keep his appointment or wished to reschedule, he should contact the medical facility on his appointment notice.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records have been obtained and associated with the record.  Private and VA records are also associated with the claims file.  A VA audiological examination has been conducted.  As will be discussed below, the Board remanded this case so that the Veteran could be provided another VA examination to clarify the nature and etiology of his claimed tinnitus.  Unfortunately, the Veteran failed to report for the scheduled VA examination.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA to the extent possible under the circumstances.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of diseases of the central nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown , 7 Vet. App. 439 (1995) (en banc).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.6559(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) .

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Fed. Reg. 17,297  (April 12, 1994). 

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records are negative for any complaint, diagnosis, or abnormal finding suggesting tinnitus.  On separation examination in July 1996 the Veteran's ears were clinically normal.

During a June 2009 VA examination, the Veteran reported being exposed to gun fire and explosions during his time in the Air Force.  He denied occupational or significant recreational noise exposure since discharge.  He denied a history of head trauma or middle ear pathology.  He endorsed recurrent tinnitus but stated that he did not know the date of onset.  He reported episodes once per month, lasting for several hours during the day.  The examiner opined that the Veteran's tinnitus was not caused by service, and that service did not contribute to the tinnitus.  He pointed out that there was no research evidence to support a claim of delayed onset tinnitus following an incident of noise exposure.  He stated that tinnitus had an immediate onset after significant noise exposure.  He noted that the Veteran's test results were consistent with bilateral normal cochlear outer hair cell function and no evidence of noise damage to his cochlear outer hair cells.  He stated that without outer hair cell damage it was not likely that tinnitus would be present.  He opined that the Veteran's reported tinnitus was due to stress or medication, or was subjective.

In July 2011 the Board noted that the Veteran was in receipt of VA disability benefits for a psychiatric disorder and that he had been prescribed medication for anxiety.  The Board directed that the claims file be returned to the audiologist for an opinion regarding whether tinnitus was related to the Veteran's service-connected adjustment disorder or to any medication taken for that disorder.  

In August 2011 the VA audiologist reviewed the claims file and opined that it was not likely that the Veteran's tinnitus was contributed to or caused by service.  He noted that the Veteran's reported tinnitus was inconsistent with clinical findings of excellent, clinically normal hearing sensitivity.  He indicated that he could not state whether the reported occasional tinnitus was due to stress or medication without resorting to speculation.  He recommended that the question was better addressed by a physician.

In November 2011 the Board again remanded the issue for an examination by a physician.  According to the Appeals Management Center, the Veteran was scheduled for an examination in December 2011 but requested that it be rescheduled.  He was provided an alternate appointment in January 2012, but failed to report for that examination.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for tinnitus.  In that regard the Board notes that there is a remarkable lack of credible evidence of pathology for many years following service.  In fact, the Veteran has not identified the date of onset of his tinnitus. During his 2009 VA examination, he was unable to identify onset of this claimed disability.  

The grant of direct service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains a diagnosis of tinnitus, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  Rather, the VA audiologist who examined the Veteran and subsequently reviewed his claims file concluded that tinnitus is not related to service.  In reaching that conclusion, he reasoned that there was no research evidence to support a claim of delayed onset tinnitus following an incident of noise exposure, noting that tinnitus had an immediate onset after significant noise exposure.  He pointed out that the Veteran's test results were consistent with bilateral normal cochlear outer hair cell function and no evidence of noise damage to his cochlear outer hair cells.  He stated that without outer hair cell damage it was not likely that tinnitus would be present.  He opined that the Veteran's reported tinnitus was due to stress or medication, or was subjective.  In assigning high probative value to this examiner's opinions, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted complete examinations.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also determined that service connection is not warranted on a secondary basis.  As discussed, the VA audiologist who examined the Veteran in June 2009 suggested that tinnitus might be related to stress or medication, and the Board has considered the probative value of this opinion.  However, the Board finds that this opinion is very speculative in its face, particularly given the phrasing that the tinnitus "might be" related to "stress, medication or subjective."  As noted, a subsequent opinion was obtained from an VA audiologist, who specifically found that they could not offer an opinion such a relationship as to do so would be speculative.  Regulations and caselaw establish that, under the standard of reasonable doubt, a possible connection or one based on "speculation" is too tenuous a basis on which to grant service connection.  The reasonable doubt doctrine requires that there be a "substantial doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102 (2009); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

In this regard, the Board has considered that the VA audiologist recommended obtaining a follow-up opinion from a physician.  The Board also considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; but that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  As discussed above, however, the Board attempted to obtain an additional examination and opinion in this case to clarify whether the Veteran is entitled to service connection on a secondary basis.  The veteran did not report for the scheduled examination.  Thus, under the circumstances, VA discharged its duty to assist in obtaining an adequate opinion to the extent possible, and the claim must be decided under the evidence of record.  

For the reasons and bases set forth above, and in consideration of the VA opinions discussed above, which suggest that any relationship between the claimed disability and a service-connected would be speculative, the Board concludes that the claim of entitlement to service connection for tinnitus must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. 
§ 3.102. 


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


